In re Watters, Joseph A.; Applying for Reinstatement.
Petitioner, Joseph A. Watters, is ordered to submit a meaningful plan of restitution to the Louisiana State Bar Association’s Committee on Professional Responsibility. Under this plan, petitioner shall make annual reports for a period of ten years to the committee showing that at least 25% of his income has been paid to victims of his fraud. The committee may make any additions or changes in the plan as it sees fit. Furthermore, petitioner is ordered to pro*461vide evidence that he is seeking professional rehabilitation for his alcoholism and will continue to seek such treatment for a reasonable period of time.
Upon approval of these plans by the committee, petitioner may reapply to this court for reinstatement in this proceeding. If, after reinstatement, petitioner fails in any way to comply with the plans for restitution or rehabilitation, the committee may apply to this court for immediate revocation of petitioner’s reinstatement.